Title: General Orders, 8 January 1781
From: Washington, George
To: 


                        
                            Monday January 8th 1781
                            Parole.
                            Countersigns.
                        
                        The Rank of the Massachusetts regiments under the new establishment of the army having been determined as
                            follows.
                        
                            
                                 
                                No. of the Regiment
                                 
                                Commanded by
                            
                            
                                
                                1st regiment
                                 
                                .............................
                                
                                Colonel Vose
                            
                            
                                
                                2d
                                
                                .............................
                                
                                Lieutenant Colonel Sprout
                            
                            
                                
                                3d
                                
                                ............................
                                
                                Colonel Greaton
                            
                            
                                
                                4th
                                
                                ............................
                                
                                Colonel Shepard
                            
                            
                                
                                5th
                                
                                ............................
                                
                                Colonel Putnam
                            
                            
                                
                                6th
                                
                                ............................
                                
                                Lieutenant Colonel Smith
                            
                            
                                
                                7th
                                
                                ............................
                                
                                Lieutenant Colonel Brooks
                            
                            
                                
                                8th
                                
                                ............................
                                
                                Colonel M. Jackson
                            
                            
                                
                                9th
                                
                                ............................
                                
                                Colonel H. Jackson
                            
                            
                                
                                10th
                                
                                ............................
                                
                                Colonel Tupper
                            
                        
                        By a Committee chosen by the respective commanding officers of them or their Representatives, the Commander
                            in Chief for that reason approves the determination of the Committee and directs it to take place accordingly.
                    